                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

NA’QUYAN DEMMONS,                                  :       Case No. 1:19-cv-718
    Plaintiff,                                     :
                                                   :       Judge Timothy S. Black
vs.                                                :
                                                   :       Magistrate Judge Karen L. Litkovitz
STATE OF OHIO,                                     :
    Defendant.                                     :

                          DECISION AND ENTRY
              ADOPTING THE REPORT AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 4)

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate

Judge reviewed the pleadings filed with this Court and, on September 11, 2019,

submitted a Report and Recommendation, recommending that Plaintiff’s complaint be

dismissed pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1). (Doc. 4). Plaintiff

filed objections to the Report and Recommendation on September 20, 2019. (Doc. 5).1


1
  “The filing of objections provides the district court with the opportunity to consider the specific
contentions of the parties and to correct any errors immediately.” United States v. Walters, 638
F.2d 947, 950 (6th Cir. 1981) (emphasis added). “A party’s objections are not sufficiently
specific if they merely restate the claims made in the initial petition, ‘disput[e] the correctness’ of
a report and recommendation without specifying the findings purportedly in error, or simply
‘object[] to the report and recommendation and refer[] to several of the issues in the case.’”
Bradley v. United States, No. 18-1444, 2018 WL 5084806, at *3 (6th Cir. Sept. 17, 2018)
(quoting Miller v. Currie, 50 F.3d 373, 380 (6th Cir. 1995)). In other words, “[t]he filing of
vague, general, or conclusory objections does not meet the requirement of specific objections
and is tantamount to a complete failure to object.” Cole v. Yukins, 7 F. App’x 354, 356 (6th Cir.
2001). In his objections, Plaintiff merely asserts that he “is compe[]tent” and asks “Magistrate
Judge [Litkovitz] to not dismiss[] [his] complaint.” (Doc. 5 at 1). These generalized contentions
fail to constitute “specific written objections.” Fed. R. Civ. P. 72(b)(2) (emphasis added).
Moreover, upon de novo review, the Court finds that the Magistrate Judge’s recommendations
are thorough and accurate, and, accordingly, Plaintiff’s objections are overruled.
        As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo all

of the filings in this matter. Upon consideration of the foregoing, the Court finds that the

Report and Recommendation (Doc. 4) should be and is hereby adopted in its entirety.

        Accordingly, for the reasons stated above:

        1.    Plaintiff’s objections to the Report and Recommendation (Doc. 5) are
              OVERRULED;

        2.    The Report and Recommendation (Doc. 4) is ADOPTED;

        3.    Plaintiff’s complaint (Doc. 1) is DISMISSED with prejudice pursuant to
              28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1);

        4.    The Clerk shall enter judgment accordingly, whereupon this case is
              TERMINATED on the docket of this Court; and

        5.    The Court certifies that, pursuant to 28 U.S.C. § 1915(a)(3), an appeal of
              this Order would not be taken in good faith and therefore DENIES Plaintiff
              leave to appeal in forma pauperis. See McGore v. Wrigglesworth, 114 F.3d
              601 (6th Cir. 1997).

        IT IS SO ORDERED.

Date:        1/8/20
                                                             Timothy S. Black
                                                             United States District Judge




                                             2
